ALLOWANCE

Allowable Subject Matter
Claims 5-13 are allowed.

Examiner’s Comment
The objection to the specification, and claim rejections under 35 U.S.C. 112 to claims 5-10 as set forth on pages 2-4 of the Office Action mailed on 07/22/2021, has been withdrawn by the Examiner in view of newly amended abstract and claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show a seal comprising an annular portion connected with the buckling portion, wherein the buckling portion is composed of two H-shaped members that are flexibly connected, and the annular portion is matched with an engaging portion between the upper sealing body and the lower sealing body, and the mounted state of the buckling portion is matched with the notch portion.
The closest prior art of record (Kato, US 7,344,408) discloses a seal including a buckling portion composed of two members that are flexibly connected; the members have a first arm and a second arm which are parallel to each other, and a connecting portion which connects the first arm and the second arm; the connecting portion has an arcuate surface, and the arcuate surfaces of the members cooperatively define a hollow . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763